Citation Nr: 0705245	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
December 1966.


This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a rating decision of August 2003, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective April 15, 2003.  The RO subsequently 
issued a rating decision in December 2004 increasing the 
veteran's evaluation for PTSD from 30 percent to 50 percent, 
retroactive to April 15, 2003.  The veteran has appealed for 
a higher initial rating.

A hearing was held in October 2006 at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.  At his personal hearing, the veteran 
provided clinical notes, dated from September 2005 to October 
2006, of his treatment at a Vet Center.  His waiver of 
initial RO consideration of that evidence accompanies those 
treatment notes.  


FINDING OF FACT

Since April 15, 2003, PTSD has not, overall, produced a 
complex of manifestations that result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

An initial rating higher than 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in May 2003 and July 2005, satisfied the duty 
to notify provisions.  The claimant has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of the issue on appeal was in August 
2003, the claimant was thereafter provided examinations and 
the claim was readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for PTSD, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, at 125-26.

Under the general rating formula for the evaluation of mental 
disorders, PTSD is rated as follows under 38 C.F.R. § 4.130, 
Diagnostic Code 9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-10 
percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.-0 
percent


Analysis

The veteran contends that PTSD causes multiple symptoms, 
including sleep disturbances, suicidal thoughts, anger and 
irritability.  He also claims that PTSD produces diminished 
memory, concentration and thought process.  

On VA psychiatric examination in July 2003, the veteran 
denied having received inpatient treatment for psychological 
or substance abuse problems.  He indicated an intermittent 
problem with alcohol abuse since he began military service 
and remarked that he got into fights easily while drinking 
alcohol.  He reported that interpersonal relationships were 
marked by emotional distance and conflict:  

According to the veteran, he had joined the sheet metal 
workers union during the years after his return from military 
service.  Reportedly, he was an active union member until 
1976 when he apparently left the union after a disagreement 
with the leadership.  He indicated that he continued in the 
sheet metal business until about 1986.  Thereafter, he 
reportedly worked "hanging gutters and tending bar," while 
at the same time earning his contractor's license, a 
credential with which he opened his own sheet metal business, 
a business that he had maintained to the present time.  

On mental status examination, it was found that the veteran 
was oriented to person, place, time and present situation.  
Speech had regular rate and rhythm; articulation, phrasing, 
and vocabulary were appropriate for level of education.  
Thought process and content were coherent, goal directed, and 
appropriate.  No psychotic thought process was detected.  
Immediate, recent and remote memory were intact.  The veteran 
had no difficulty with attention or concentration.  Mood was 
depressed and anxious; affect was mood-congruent.  Emotional 
responses were appropriate to the situation.   No suicidal or 
homicidal ideation was noted.  Level of insight and judgment 
were considered to be adequate.  The examiner assigned a 
current Global Assessment of Functioning (GAF) score of 55, 
with the best GAF score in the past year also 55.  

A VA psychiatric examination was performed in September 2004.  
The veteran reported that he had owned a general construction 
business since 1987, but had been forced to sell the business 
in the last year because of increasing problems with his ears 
and with vertigo.  He indicated that he had been fired and 
had quit from jobs in the past because of anger.  He remarked 
that he adequately maintained minimum hygiene and activities 
of daily living.

On mental status examination, it was found that the veteran 
was neatly dressed and groomed.  He was appropriate and 
cooperative.  Affect was marked by depression and anxiety.  
Speech was coherent; thought processes were linear.  No 
evidence of psychosis or looseness of associations was 
detected, nor were suicidal ideation or paranoid ideation 
evident.  The veteran was oriented in four spheres.  He had 
good recent and remote memory, as well as good recall.  
Cognitive functions were grossly intact.  Insight and 
judgment were fair to good.  The examiner assigned a current 
GAF score of 50, with the best GAF score in the past year 
also 50.  

On VA psychiatric examination in September 2005, the veteran 
indicated that he had been a sheet metal worker until 2004 
when he had ear surgery for benign positional vertigo.  He 
related that he had fallen from a ladder at work, because of 
vertigo, and had been unable to work since then.  

On mental status examination, it was found that the veteran 
was well-oriented.  There was no evidence of abnormalities in 
his speech.  Thought processes were logical and coherent, and 
there was no evidence of an underlying thought disorder.  
Affect was constricted and consistent with depressed mood.  
Insight was considered fair.  The examiner assigned a current 
GAF score of 45, with the best GAF score in the past year of 
50.  

VA clinical records, dated from August 1998 to November 2005, 
have been associated with the claims file.  They reflect the 
veteran's treatment for conditions that are not the subjects 
of this appeal.  Additionally, when the veteran presented at 
a neurology clinic in April 2004 for evaluation of a tremor, 
he gave a history of becoming easily irritated with people.

Also associated with the record are reports, dated from July 
1994 to October 2006, of the veteran's treatment at a Vet 
Center.  On mental status examination in June 2003, the 
veteran was oriented to time, person and place.  Speech was 
appropriate; memory function was normal; affect was 
appropriate.  Manner was cooperative, yet anxious.  There was 
no evidence of delusions, disorganized thinking, or 
hallucinations.  The veteran indicated suicidal thoughts, but 
denied plans or intent.  The examiner assigned a GAF score of 
41.  

Raymond Atencio, MSW, a clinician from the Vet Center, 
provided a July 2004 statement.  It was related that the 
veteran had intrusive memories of Vietnam experiences, 
depression, anxiety, stress, anger outbursts, and survivor 
guilt.  Since completing his military service in Vietnam, 
there had been a long and difficult adjustment in the social, 
industrial and family areas.  He had also experienced medical 
problems with service-connected hearing loss and chronic ear 
infections that required surgery.  Most recently, the veteran 
was having increased vertigo.  

The Vet Center clinician went on to state that the veteran 
endorsed suicidal and homicidal ideations.  Due to increased 
vertigo, medical and psychiatric problems, the veteran had 
become unable to work and had sold his business at a loss.  
In the clinician's opinion, the veteran was unemployable, 
given the nature and severity of his problems.  

A review of the record shows that depression and anxiety, 
irritability, and sleep problems appear to be the principal 
manifestations of the veteran's PTSD.  As well, the veteran 
reports suicidal ideation, though an absence of professed 
intent or plan suggests that he does not harbor thoughts of 
imminent self-destruction.  Moreover, several mental status 
examinations, during the course of the appeal period, 
demonstrated that his cognitive functioning is well-
preserved.  In this regard, he was shown to have satisfactory 
speech production, logical thought processes, and adequate 
recall.  Claimed diminishment of memory, concentration and 
thought process were not substantiated on several mental 
status examinations.  In addition, there was no clinical 
evidence of psychotic trends, as the veteran was not found to 
be experiencing delusions, hallucinations, or disorganized 
thinking.  

The veteran has described a feeling of alienation from other 
people.  However, although VA adjudicators consider the 
extent of social impairment when evaluating the level of 
disability from a psychiatric disorder, it also should be 
borne in mind that an evaluation is not assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b).  

The record demonstrates that the veteran's PTSD has led to 
some compromise of occupational functioning.  This is 
evidenced by a pattern of angry outbursts that has apparently 
exerted an adverse impact on his functioning in the work 
place, leading to his quitting or being fired from several 
jobs in past years.  However, despite these episodic job 
losses from outbursts of temper, the veteran did manage to 
hold jobs in the sheet metal business over the course of many 
years.  Furthermore, he displayed sufficient initiative and 
flexibility, despite his PTSD, to obtain a contractor's 
license and to go into business for himself for several 
years.  

According to history, the veteran ultimately stopped working 
about four to five years ago.  The Board finds it noteworthy 
that, on the two most recent VA psychiatric examinations, the 
veteran emphasized problems with vertigo and ear surgery as 
the prime factors in his stopping work.  He gave no 
indication to either VA examiner that PTSD was a significant 
factor in his leaving the work place.  The Board accepts the 
assessment of the Vet Center clinician that PTSD, along with 
vertigo and other medical problems, played a part in the 
veteran's stopping work and selling his business.  However, 
the entirety of the evidence points to PTSD as having been a 
relatively minor factor in his stopping work and selling his 
business.  

When the veteran was examined at a Vet Center in June 2003, 
he was assigned a GAF score of 41.  By contrast, on the three 
subsequent VA psychiatric examinations for rating purposes, 
in July 2003, September 2004, and most recently in September 
2005, he was assigned GAF scores that varied from 45 to 55, 
with the most recent GAF score having been 45.  

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Conversely, a GAF score of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See, the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  

During the time period relevant to the appeal, there have 
been various GAF scores assigned; however, all but one of 
these scores fall in the range from 41 to 50.  The Board 
believes that the veteran's 50 percent rating for PTSD, that 
has been in effect throughout the appeal period, is 
consistent with the level of impairment from psychiatric 
disability reflected by the primary GAF score range of 41 to 
50 that has been assigned.  

In order to be entitled to assignment of a rating higher than 
50 percent for PTSD, there must be evidence of a complex of 
manifestations that, overall, results in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Disability of this magnitude from PTSD has 
not been demonstrated at any time during the appeal period.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's PTSD.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question than did the RO.  
Fenderson, supra.  

For the reasons discussed above, the claim for an initial 
rating higher than 50 percent for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An initial rating higher than 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


